Citation Nr: 0631689	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV) as the governing criteria for diagnosing PTSD.  38 
C.F.R. § 4.125(a) (2006).

The record shows that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), in correspondence dated 
in September 2004, verified two of the veteran's claimed 
stressors.  Specifically, the USASCRUR was able to verify an 
incident in which the veteran saw another soldier wounded in 
January 1971, and an incident in which the veteran saw 
another soldier killed in May 1970.  Although the record 
shows the veteran has previously been diagnosed with PTSD, 
there is no medical nexus opinion addressing either of the 
two verified stressors.  The veteran should be afforded a 
psychiatric evaluation for the purpose of determining 
whether he currently suffers from PTSD, and if so, whether 
it is linked to either of the verified stressors.        

The record shows that the RO scheduled a VA examination in 
December 2004.  In a VA compensation and pension examination 
inquiry, it was indicated that the examination was cancelled 
because the veteran withdrew the claim.  The record shows, 
however, that the veteran continued to pursue the claim.  In 
an Informal Hearing Presentation, dated in August 2006, the 
veteran's accredited representative argued that the veteran 
was entitled to a formal VA PTSD evaluation to determine 
whether the veteran suffered from PTSD, and if so, whether 
it was caused by military service.  Despite that the RO has 
already provided the veteran with a VA examination, it 
should make another attempt to obtain a medical nexus 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate psychiatric examination to 
determine whether he currently suffers 
from PTSD, and if so, whether it is 
related to service.  The examiner should 
provide a nexus opinion with regard to the 
two verified stressors.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



